Citation Nr: 1541787	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

Whether severance of service connection for squamous cell cancer of the tonsil, characterized as oropharyngeal cancer was proper.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 RO decision, of which the Veteran was notified in September 2010.  Although the Veteran had requested to present sworn testimony before a Veterans Law Judge in support of his appeal, he withdrew his request for a hearing the day of the scheduled hearing.  38 C.F.R. § 20.704.  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action on his part is required.


REMAND

The Veteran asserts and the evidence shows that he is, or was for a period of years, unemployable due to cancer affecting his tonsil.  Fortunately, it appears the cancer has been eliminated with no recurrence.  In the August 2010 RO decision on appeal, the RO granted service connection for oropharyngeal cancer as a respiratory cancer related to herbicide exposure in Vietnam, and assigned a 100 percent disability rating for the cancer.  In the same decision, the RO denied a TDIU on the basis that he was in receipt of a 100 percent schedular rating, which rendered the claim for TDIU moot.  The Veteran has perfected an appeal to the Board as to the TDIU denial.

Since that time, the RO has severed the grant of service connection for oropharyngeal cancer on the basis that the grant was clearly and unmistakably erroneous.  The RO explained that the Veteran's particular cancer, squamous cell with the tonsil as the primary site, is not in fact a cancer which may be presumed under law to have been caused by exposure to herbicides in Vietnam, and thus the grant of service connection had been based upon an erroneous interpretation of the law.  This severance had the effect of reducing the Veteran's combined disability rating for his service-connected disabilities from 100 percent to 20 percent.  

The RO notified the Veteran of the proposal to sever service connection for oropharyngeal cancer in October 2011.  A second RO decision implanting the severance effective as of April 2012 was issued in January 2012.  In September 2012, the Veteran submitted a statement of disagreement with the severance.  This September 2012 statement constitutes a notice of disagreement with either of the RO's severance decisions, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Because the Veteran's arguments as to his entitlement to a TDIU benefit center upon his cancer and the residual effects of his cancer, the Board finds that efficiency in adjudication requires the severance issue to be addressed prior to the TDIU issue.  Therefore, further review of the TDIU appeal should be postponed until after the RO has completed all required action as to the severance appeal.  

In the meantime, however, the Veteran is asserting that his service-connected disabilities have worsened since they were last evaluated for rating purposes.  Additionally, for purposes of adjudicating the TDIU appeal, medical opinion as to the effect of the Veteran's service-connected disabilities upon his employment should be obtained.  

As it appears that the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally notes that several recent VA treatment records reflect that the Veteran is desirous of returning to work.  If he does in fact return to work, the TDIU issue is not entirely mooted; rather the TDIU appeal will remain alive as it pertains to the time period when the Veteran was not in fact working.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of whether severance of service connection for squamous cell cancer of the tonsil, characterized as oropharyngeal cancer was proper.  This matter will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran since July 2012 for inclusion in his claims file. 

3.  The Veteran should be afforded a VA audiological examination to identify the current extent of his hearing impairment.  The examiner is requested to discuss the impact of the Veteran's hearing loss and tinnitus upon his employability.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

4.  The Veteran should be afforded a VA psychiatric examination to identify all current impairment related to PTSD, and the impact upon the Veteran's employability .  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

5.  After the severance issue is fully resolved, the RO must again review the record as to the Veteran's entitlement to a TDIU, and considering entitlement to TDIU on an extra-schedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



Continued on next page


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


